EXHIBIT 32.2 CERTIFICATION OF CHIEF FINANCIAL OFFICER PURSUANT TO 18 U.S.C. SECTION 1350, AS ADOPTED PURSUANT TO SECTION SARBANES-OXLEY ACT OF 2002 In connection with the quarterly report on Form 10-QSB (the "Report") under the Securities Exchange Act of 1934 of Narrowstep Inc. (the "Company"), I, Lisa VanPatten, Chief Financial Officer of the Company, do hereby certify, pursuant to 18 U.S.C. Section 1350, as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002, that to my knowledge: (1) The Report fully complies with the requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934, 15 U.S.C. Section 78m(a) or 78o(d); and (2) The information contained in the Report fairly presents, in all material respects, the consolidated financial condition and results of operations of the Company. Dated:January 14, 2008 /s/ Lisa VanPatten Lisa VanPatten Chief Financial Officer
